DETAILED ACTION
	The amendments filed 10/12/2022 have been entered. Claims 1, 4-5, 11, 14-15, and 18 have been amended and claims 3, 13, and 19 have been cancelled. Claims 1-2, 4-12, 14-18, and 20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/12/2022 have been fully considered but they are considered moot because the amendments made have presented a combination of elements that have not been previously set forth and have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objection to the specification, applicant has amended the abstract to overcome the objection. The objection to the specification has been withdrawn.
Regarding the rejections to the claims under 35 USC §101, applicant has amended the claims to overcome the rejection. The rejections under 35 USC §101 have been withdrawn.
Regarding the rejection to the claims under 35 USC §102 and 103, amendments made to the claims have necessitated a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (U.S. Patent Application Publication No. 2017/0232914 A1; hereinafter Brenner) in view of Vardharajan (U.S. Patent Application Publication No. 2021/0046888 A1) and further in view of Matsunaga (U.S. Patent Application Publication No. 2020/0088537 A1).
Regarding claim 1, Brenner discloses: 
A method comprising: identifying a user of a selected vehicle (“user device 115 may prompt a driver in possession of the user device 115 to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device 115 so that the user device 115 may receive the driver ID,” see at least [0062]); 
determining a customary vehicle of the user based on the identification (“driver may provide information regarding one or more vehicles that a driver most frequently uses,” see at least [0053]); 
determining differences between the selected vehicle and the customary vehicle (if driver has not previously driven the vehicle, vehicle settings specific to that vehicle are obtained and the driver’s vehicle setting data is applied to vehicle settings specific to the identified vehicle, see at least [0071])
Brenner does not explicitly disclose:
displaying the features of the selected vehicle, the features of the customary vehicle, and the determined differences on a screen;
preventing operation of the selected vehicle until receipt of information acknowledgement from the user, wherein the information acknowledgement acknowledges that one or more of the determined differences have been informed to the user; and 
receiving the information acknowledgement from the user and allowing the operation of the selected vehicle upon receiving the information acknowledgement from the user
However, Vardharajan teaches:
displaying the features of the selected vehicle, the features of the customary vehicle, and the determined differences on a screen (activity profiles and/or cabin characteristics can be displayed, when vehicle 105 does not have or is not compatible with a certain activity profile, “the vehicle 105 may determine or may request values of cabin characteristics that define the certain activity profile and from these values determine whether any of the activity profiles supported by the vehicle 105 is close to the certain activity profile. In some cases, the vehicle 105 may suggest adjustments that the user can provide (e.g., select) as user settings to the certain activity profile to make the certain activity profile compatible for the vehicle 105,” see at least [0142]) *Examiner sets forth differences would be the adjustments that are required.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner by adding the display of activity profile taught by Vardharajan. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user “to make the certain activity profile compatible for the vehicle” (see [0142]).
Further, Matsunaga teaches:
preventing operation of the selected vehicle until receipt of information acknowledgement from the user, wherein the information acknowledgement acknowledges that one or more of the determined differences have been informed to the user; and receiving the information acknowledgement from the user and allowing the operation of the selected vehicle upon receiving the information acknowledgement from the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]). 
Regarding claim 11, the claim is directed to a system. The cited portions of Brenner, Vardharajan, and Matsunaga used in the rejection of claim 1 teach a user identification device (user device 115, see at least [0045] of Brenner) and a controller (vehicle control module, see at least [0044] of Brenner) as well as the claimed elements. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
classifying the determined differences into: operational safety differences; and performance differences (“vehicle driver cloud database 140 may store a first range of positions that a driver seat position can be adjusted in one vehicle and a second range of positions that a driver seat position can be adjusted in another vehicle” and “vehicles may have different settings and operation modes. For example, one vehicle may be configured to operate in a sports mode and may have vehicle setting values applicable or selected for the sports mode. Another vehicle may be configured to operate in a highway mode and may have vehicle setting values applicable or selected for the highway mode,” see at least [0037]) *Examiner sets forth driver seat position is safety and vehicle operation mode is performance.
Regarding claim 4, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above but the combination of Brenner and Vardharajan does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user
However, Matsunaga teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).
Regarding claim 5, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above but the combination of Brenner and Vardharajan does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user
However, Matsunaga teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).
Regarding claim 7, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
the user is identified using a digital signature of the user (driver ID is received through user device 115 such as using alphanumeric keyboard on user device 115, see at least [0064]).
Regarding claim 8, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
the digital signature is provided using a device of the user (driver ID is received by user device 115, see at least [0064]).
Regarding claim 9, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
recording a user instruction history (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]); and 
informing the user of the determined differences based on the user instruction history (to apply driver vehicle setting data, the device determines whether the vehicle has been previously driven by the driver, see at least [0070]-[0071]).
Regarding claim 10, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
classifying the selected vehicle as a second customary vehicle based on the user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Regarding claim 12, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
the controller further configured to classify the determined differences into: 2222562-5943 / 2020-298 operational safety differences; and performance differences (“vehicle driver cloud database 140 may store a first range of positions that a driver seat position can be adjusted in one vehicle and a second range of positions that a driver seat position can be adjusted in another vehicle” and “vehicles may have different settings and operation modes. For example, one vehicle may be configured to operate in a sports mode and may have vehicle setting values applicable or selected for the sports mode. Another vehicle may be configured to operate in a highway mode and may have vehicle setting values applicable or selected for the highway mode,” see at least [0037]) *Examiner sets forth driver seat position is safety and vehicle operation mode is performance.
Regarding claim 14, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above but the combination of Brenner and Vardharajan does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user.
However, Matsunaga teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences have been informed to the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).
Regarding claim 15, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above but the combination of Brenner and Vardharajan does not teach:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user.
However, Matsunaga teaches:
operation of the selected vehicle is prevented pending receipt of the information acknowledgement that the operational safety differences and the performance differences have been informed to the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).
Regarding claim 16, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
the controller further configured to: record a user instruction history (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]); and 
inform the user of the determined differences based on the user instruction history (to apply driver vehicle setting data, the device determines whether the vehicle has been previously driven by the driver, see at least [0070]-[0071]).
Regarding claim 17, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above and Brenner further discloses:
the controller further configured to: classify the selected vehicle as a second customary vehicle based on the user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Regarding claim 18, Brenner discloses:
A method comprising: 2322562-5943 / 2020-298 identifying a user of a selected vehicle (“user device 115 may prompt a driver in possession of the user device 115 to enter a driver identification (ID) through a GUI of the portable vehicle settings application installed on the user device 115 so that the user device 115 may receive the driver ID,” see at least [0062]); 
determining a user instruction history and a customary vehicle of the user based on the identification (vehicle driver cloud database 140 stores information associated with vehicles driver has previously driven, see at least [0038]; “driver may provide information regarding one or more vehicles that a driver most frequently uses,” see at least [0053]); 
determining one or more instruction requirements based on the user instruction history and the customary vehicle of the user (vehicle settings may include mirror positions, seat positions, etc. for the driver for a specific vehicle, see at least [0035]-[0037])
 (“obtaining the vehicle setting data from the particular driver including actions of displaying a graphical user interface, and receiving, though the graphical user interface, one or more selections indicative of the vehicle setting values selected by the particular driver,” see at least [0011]).
Brenner does not disclose:
displaying features of the selected vehicle, features of the customary vehicle, and the user of the one or more instruction requirements on a screen
preventing operation of the selected vehicle until receipt of the information acknowledgement from the user, wherein the information acknowledgement that one or more instruction requirements have been informed to the user; and
receiving the information acknowledgement from the user and allowing the operation of the selected vehicle upon receiving the information acknowledgement from the user 
However, Vardharajan teaches:
 displaying features of the selected vehicle, features of the customary vehicle, and the user of the one or more instruction requirements on a screen (activity profiles and/or cabin characteristics can be displayed, when vehicle 105 does not have or is not compatible with a certain activity profile, “the vehicle 105 may determine or may request values of cabin characteristics that define the certain activity profile and from these values determine whether any of the activity profiles supported by the vehicle 105 is close to the certain activity profile. In some cases, the vehicle 105 may suggest adjustments that the user can provide (e.g., select) as user settings to the certain activity profile to make the certain activity profile compatible for the vehicle 105,” see at least [0142]) *Examiner sets forth differences would be the adjustments that are required.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner by adding the display of activity profile taught by Vardharajan. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user “to make the certain activity profile compatible for the vehicle” (see [0142]).
Further, Matsunaga teaches:
preventing operation of the selected vehicle until receipt of the information acknowledgement from the user, wherein the information acknowledgement that one or more instruction requirements have been informed to the user; and receiving the information acknowledgement from the user and allowing the operation of the selected vehicle upon receiving the information acknowledgement from the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).

Regarding claim 19, the combination of Brenner, Vardharajan, and Matsunaga teaches the elements above but the combination of Brenner and Vardharajan does not teach:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user, wherein the information acknowledgment acknowledges that the one or more instruction requirements have been informed to the user
However, Matsunaga teaches:
preventing operation of the selected vehicle pending receipt of an information acknowledgement from the user, wherein the information acknowledgment acknowledges that the one or more instruction requirements have been informed to the user (start of engine is allowed under a condition that the user finishes viewing all the content, see at least [0368]) *Examiner sets forth that although the content taught by Matsunaga is an update of danger points, Matsunaga still reads on preventing the operation of a vehicle until a driver has acknowledged certain information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner and the display of activity profile taught by Vardharajan by adding the user viewing of content taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order “to realize the need of safe driving” (see [00370]).
Regarding claim 20, Brenner discloses the elements above and further discloses:
updating the user instruction history based on the selected vehicle (vehicle driver cloud database 140 stores positions for a second vehicle and maintains record of different vehicle, see at least [0037]); and 
classifying the selected vehicle as a second customary vehicle based on the updated user instruction history (vehicle driver cloud database 140 maintains a record of different vehicles and settings within the vehicle, see at least [0035] and [0037]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Vardharajan and Matsunaga as applied to claims 1 and 11 above and further in view of Penilla et al. (U.S. Patent Application Publication No. 2017/0270490 A1; hereinafter Penilla).
Regarding claim 6, the combination of Brenner, Vardharajan, and Matsunaga the elements above but does not teach:
the user is identified using an onboard camera of the vehicle.
However, Penilla teaches:
the user is identified using an onboard camera of the vehicle (camera 402 may use face detection 406 to identify user, see at least [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified user customized settings across different vehicles disclosed by Brenner, the display of activity profile taught by Vardharajan, and the user viewing of content taught by Matsunaga by adding the camera taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to automatically identify the user (see [0143]). Further, the use of cameras to identify users is well known and routine in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662